



EXHIBIT 10.25

AMENDED AND RESTATED

PROMISSORY NOTE




June 21, 2005




Jersey City, New Jersey

$600,000.00




FOR VALUE RECEIVED, the undersigned, CORD BLOOD AMERICA, INC., a Florida
corporation (the “Company”), promises to pay CORNELL CAPITAL PARTNERS, LP (the
“Lender”) at 101 Hudson Street, Suite 3700, Jersey City, New Jersey 07302 or
other address as the Lender shall specify in writing, the principal sum of up to
Six Hundred Thousand Dollars ($600,000) and interest on the unpaid principal sum
advanced to the Company by the Lender at the annual rate of twelve percent (12%)
on the unpaid balance pursuant to the following terms:

WHEREAS, The parties intend that this Amended and Restated Promissory Note (the
“Note”) amend and replace the Promissory Note dated April 27, 2005 issued to the
Lender by the Company.

WHEREAS, pursuant to a Registration Rights Agreement dated March 22, 2005
between the Company and the Lender (the “Registration Rights Agreement”), the
Company has filed a registration statement with the U.S. Securities and Exchange
Commission (“SEC”) to register for resale shares of the Company’s common Stock,
par value $0.0001 (“Common Stock”) to be issued to the Lender in connection with
the Standby Equity Distribution Agreement dated March 22, 2005 between the
Company and the Lender (the “SEDA”); and

WHEREAS, on April 27, 2005 the Company and the Lender entered into a Pledge and
Escrow Agreement among the Lender, the Company, Matthew L. Schissler and
Stephanie A. Schissler, and David Gonzalez, Esq. (the “Pledge Agreement”)
(collectively, this Note and the Pledge Agreement are referred to as the
“Transaction Documents”).

1.

Funding By Lender. Subject to the notification and satisfaction of the
conditions to the Closings set forth herein, the principal amount of One Hundred
Seventy Five Thousand Dollars ($175,000) has been funded on April 27, 2005 (the
“Initial Closing”), the principal amount of Three Hundred Thousand Dollars
($300,000) shall be funded on June 21, 2005, provided that the conditions in
Section 7 hereof have been satisfied (the “Second Closing”), and the principal
amount of $125,000 shall be funded on July 11, 2005, provided that the
conditions set forth in Section 8 hereof have been satisfied (the “Third
Closing”) (collectively, referred to as the “Closings” and individually referred
to as the “Closing”). The Lender shall fund each Closing as soon as practicable,
but shall be entitled to a five (5) business day grace period to process the
funding at each Closing.










--------------------------------------------------------------------------------



2.

Principal and Interest. For value received, the Company hereby promises to pay
to the order of the Lender on, or before January 27, 2006 (the “Maturity Date”)
in lawful money of the United States of America and in immediately available
funds the principal sum of Six Hundred Thousand Dollars ($600,000) together with
interest on the unpaid principal of this Note at the rate of twelve
percent (12%) per year (computed on the basis of a 365-day year and the actual
days elapsed) from the date of each Closing until paid.

3.

Scheduled Principal and Interest Payments of the Note. The Company shall make
weekly scheduled payments (“Scheduled Payments”) as set forth on Schedule A. The
first Scheduled Payment shall be due and payable on June 27, 2005, and each
succeeding Scheduled Payment shall be due and payable on the first business day
of each succeeding week thereafter for a total of fourteen (14) Scheduled
Payments or until all amounts due hereunder have been paid, if sooner.

4.

Right of Prepayment. Notwithstanding the Scheduled Payments pursuant to Section
3, the Company at its option shall have the right to prepay, with three (3)
business days advance written notice, a portion or all outstanding principal of
the Note. The prepayment price shall be equal to the amount of principal
prepaid, plus interest accrued on the outstanding principal prepaid. There shall
be no prepayment fee or penalty.

5.

Fees. The Company shall pay the Lender (a) a commitment fee comprising of (i)
ten percent (10%) of the gross proceeds of the first $350,000 funded under this
Note, of which $17,500 has been paid out of the gross proceeds of the Initial
Closing and $17,500 shall be paid out of the gross proceeds of the Second
Closing, (ii) seven and one half percent (7.5%) of the gross proceeds of the
remaining amounts to be funded under this Note which shall be paid pro rata out
of the gross proceeds of the Second Closing and the Third Closing, and (iii) a
warrant to purchase 1,000,000 shares of Common Stock (“Warrant Shares”) at an
exercise price of $0.20 for a period of five (5) years; and (b) a fee of $15,000
as a structuring fee, of which $10,000 has been paid and $5,000 shall be paid
directly from the gross proceeds of the Second Closing. The warrant shall be
exercisable on a cash basis, except that if there is an event of default under
the Transaction Documents, the Lender shall have the option to exercise the
warrant on a cashless basis. The Company shall include the Warrant Shares on the
Registration Statement. The Company shall also pay all amounts owed to
Kirkpatrick & Lockhart Nicholson Graham, LLP directly out of the gross proceeds
of the Second Closing.

6.

Conditions to the Lender’s Obligations to the Initial Closing. The obligation of
the Lender hereunder to fund the Initial Closing is subject to the satisfaction,
at or before the Initial Closing, of each of the following conditions, provided
that these conditions are for the Lender’s sole benefit and may be waived by the
Lender at any time in its sole discretion:

a.

The Company shall have executed the Transaction Documents, and delivered the
same to the Lender.

b.

The Company shall have provided to the Lender a certificate of good standing
from the Secretary of State of the Company’s State of incorporation.




2




--------------------------------------------------------------------------------



c.

The Company shall have obtained the approval of its board of directors and a
majority of its outstanding shares of capital stock (voting as separate classes,
if required by applicable law) to approve and ratify this transaction.

d.

Matthew L. Schissler and Stephanie A. Schissler shall have delivered to the
Escrow Agent the Pledged Shares as well as executed and medallion guaranteed
stock powers as required pursuant to the Pledge Agreement.

7.

Conditions to the Lender’s Obligations to the Second Closing. The obligation of
the Lender hereunder to fund the Second Closing is subject to the satisfaction,
at or before the Second Closing, of each of the following conditions, provided
that these conditions are for the Lender’s sole benefit and may be waived by the
Lender at any time in its sole discretion:

a.

The Company shall have provided the Lender written notice that Company has
received a written comment letter from the SEC in connection with the
Registration Statement or that the Registration Statement has been declared
effective without comment.

b.

One half of all amounts past due and currently due to Tedder, James, Worden &
Associates, P.A. have been paid or held in escrow out of the gross proceeds of
the Second Closing.

c.

No Events of Default shall have occurred under the Transaction Documents.

8.

Conditions to the Lender’s Obligations to fund the Third Closing. The obligation
of the Lender hereunder to fund the Third Closing is subject to the
satisfaction, at or before the Third Closing, of each of the following
conditions, provided that these conditions are for the Lender’s sole benefit and
may be waived by the Lender at any time in its sole discretion:

a.

All amounts past due and all amounts currently due to Tedder, James, Worden &
Associates, P.A. have been satisfied or held in escrow out of the gross proceeds
of the Third Closing.

b.

No event of default shall have occurred under the SEDA.

c.

No event of default shall have occurred under the Transaction Documents.

9.

Waiver and Consent. To the fullest extent permitted by law and except as
otherwise provided herein, the Company waives demand, presentment, protest,
notice of dishonor, suit against or joinder of any other person, and all other
requirements necessary to charge or hold the Company liable with respect to this
Note.

10.

Costs, Indemnities and Expenses. In the event of default as described herein,
the Company agrees to pay all reasonable fees and costs incurred by the Lender
in collecting or securing or attempting to collect or secure this Note,
including reasonable attorneys’ fees and expenses, whether or not involving
litigation, collecting upon any judgments and/or appellate or bankruptcy
proceedings. The Company agrees to pay any documentary stamp taxes, intangible




3




--------------------------------------------------------------------------------



taxes or other taxes which may now or hereafter apply to this Note or any
payment made in respect of this Note, and the Company agrees to indemnify and
hold the Lender harmless from and against any liability, costs, attorneys’ fees,
penalties, interest or expenses relating to any such taxes, as and when the same
may be incurred.

11.

Secured Nature of the Note. This Note is secured by the Pledged Shares as
defined in the Pledge Agreement.

12.

Event of Default. An “Event of Default” shall be deemed to have occurred upon
the occurrence of any of the following, provided that the Company does not cure
such Event of Default within ten (10) days of receipt of written notice of the
Event of Default from the Lender: (i) failure by the Company to pay amounts due
hereunder, including principal, interest, costs, indemnities, or expenses within
five (5) calendar days of a Scheduled Payment due date or the Maturity Date;
(ii) failure by the Company to satisfy any of its other obligations or
requirements or comply with any of its other agreements under this Note; (iii)
any proceedings under any bankruptcy laws of the United States of America or
under any insolvency, not disclosed to the Lender, reorganization, receivership,
readjustment of debt, dissolution, liquidation or any similar law or statute of
any jurisdiction now or hereinafter in effect (whether in law or at equity) is
filed by or against the Company or for all or any part of its property; or (iv)
a breach by the Company of its obligations under the Pledge Agreement or any
other related agreements hereunder between the Company and the Lender of even
date herewith which is not cured by the Company by any applicable cure period
therein. Upon an Event of Default (as defined above), the entire principal
balance and accrued interest outstanding under this Note, and all other
obligations of the Company under this Note, shall be immediately due and payable
without any action on the part of the Lender, interest shall accrue on the
unpaid principal balance at twenty four percent (24%) per year or the highest
rate permitted by applicable law, if lower and the Lender shall be entitled to
seek and institute any and all remedies available to it.

13.

Maximum Interest Rate. In no event shall any agreed to or actual interest
charged, reserved or taken by the Lender as consideration for this Note exceed
the limits imposed by New Jersey law. In the event that the interest provisions
of this Note shall result at any time or for any reason in an effective rate of
interest that exceeds the maximum interest rate permitted by applicable law,
then without further agreement or notice the obligation to be fulfilled shall be
automatically reduced to such limit and all sums received by the Lender in
excess of those lawfully collectible as interest shall be applied against the
principal of this Note immediately upon the Lender’s receipt thereof, with the
same force and effect as though the Company had specifically designated such
extra sums to be so applied to principal and the Lender had agreed to accept
such extra payment(s) as a premium-free prepayment or prepayments.

14.

Issuance of Capital Stock. So long as any portion of this Note is outstanding,
with the exception of Common Stock issued pursuant to the SEDA, the Company
shall not, without the prior written consent of the Lender, (i) issue or sell
shares of Common Stock or preferred stock (ii) issue any warrant, option, right,
contract, call, or other security instrument granting the holder thereof, the
right to acquire Common Stock (iii) enter into any security instrument granting
the holder a security interest in any and all assets of the Company, or (iv)
file any registration statement on Form S-8.




4




--------------------------------------------------------------------------------



15.

Cancellation of Note. Upon the repayment by the Company of all of its
obligations hereunder to the Lender, including, without limitation, the
principal amount of this Note, plus accrued but unpaid interest, the
indebtedness evidenced hereby shall be deemed canceled and paid in full. Except
as otherwise required by law or by the provisions of this Note, payments
received by the Lender hereunder shall be applied first against expenses and
indemnities, next against interest accrued on this Note, and next in reduction
of the outstanding principal balance of this Note.

16.

Severability. If any provision of this Note is, for any reason, invalid or
unenforceable, the remaining provisions of this Note will nevertheless be valid
and enforceable and will remain in full force and effect. Any provision of this
Note that is held invalid or unenforceable by a court of competent jurisdiction
will be deemed modified to the extent necessary to make it valid and enforceable
and as so modified will remain in full force and effect.

17.

Amendment and Waiver. This Note may be amended, or any provision of this Note
may be waived, provided that any such amendment or waiver will be binding on a
party hereto only if such amendment or waiver is set forth in a writing executed
by the parties hereto. The waiver by any such party hereto of a breach of any
provision of this Note shall not operate or be construed as a waiver of any
other breach.

18.

Successors. Except as otherwise provided herein, this Note shall bind and inure
to the benefit of and be enforceable by the parties hereto and their permitted
successors and assigns.

19.

Assignment. This Note shall not be directly or indirectly assignable or
delegable by the Company. The Lender may assign this Note as long as such
assignment complies with the Securities Act of 1933, as amended.

20.

No Strict Construction. The language used in this Note will be deemed to be the
language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction will be applied against any party.

21.

Further Assurances. Each party hereto will execute all documents and take such
other actions as the other party may reasonably request in order to consummate
the transactions provided for herein and to accomplish the purposes of this
Note.

22.

Notices, Consents, etc. Any notices, consents, waivers or other communications
required or permitted to be given under the terms hereof must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) trading day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:




5




--------------------------------------------------------------------------------






If to Company:

Cord Blood America, Inc.

 

9000 W. Sunset Boulevard, Suite 4000

 

Los Angeles, CA 90069

 

Attention: Matthew Schissler

 

Telephone: (310) 432-4090

 

Facsimile: (310) 432-4098

  

With a Copy to:

Kirkpatrick & Lockhart Nicholson Graham, LLP

 

201 South Biscayne Boulevard, Suite 2000

 

Miami, Florida 33131

 

Attention: Clayton E. Parker, Esquire

 

Telephone: (305) 539-3306

 

Facsimile: (305) 358-7095

  

If to the Lender:

Cornell Capital Partners, LP

 

101 Hudson Street, Suite 3700

 

Jersey City, NJ 07302

 

Attention: Mark A. Angelo

 

Telephone: (201) 985-8300

 

Facsimile: (201) 985-8744




or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) trading days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

23.

Remedies, Other Obligations, Breaches and Injunctive Relief. The Lender’s
remedies provided in this Note shall be cumulative and in addition to all other
remedies available to the Lender under this Note, at law or in equity (including
a decree of specific performance and/or other injunctive relief), no remedy of
the Lender contained herein shall be deemed a waiver of compliance with the
provisions giving rise to such remedy and nothing herein shall limit the
Lender’s right to pursue actual damages for any failure by the Company to comply
with the terms of this Note. No remedy conferred under this Note upon the Lender
is intended to be exclusive of any other remedy available to the Lender,
pursuant to the terms of this Note or otherwise. No single or partial exercise
by the Lender of any right, power or remedy hereunder shall preclude any other
or further exercise thereof. The failure of the Lender to exercise any right or
remedy under this Note or otherwise, or delay in exercising such right or
remedy, shall not operate as a waiver thereof. Every right and remedy of the
Lender under any document executed in connection with this transaction may be
exercised from time to time and as often as may be deemed expedient by the
Lender. The Company acknowledges that a breach by it of its




6




--------------------------------------------------------------------------------



obligations hereunder will cause irreparable harm to the Lender and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Lender
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, and specific performance without the necessity of
showing economic loss and without any bond or other security being required.

24.

Governing Law; Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of New Jersey, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of New
Jersey or any other jurisdictions) that would cause the application of the laws
of any jurisdictions other than the State of New Jersey. Each party hereby
irrevocably submits to the exclusive jurisdiction of the Superior Court of the
State of New Jersey sitting in Hudson County, New Jersey and the United States
Federal District Court for the District of New Jersey sitting in Newark, New
Jersey, for the adjudication of any dispute hereunder or in connection herewith
or therewith, or with any transaction contemplated hereby or discussed herein,
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.

25.

No Inconsistent Agreements. None of the parties hereto will hereafter enter into
any agreement, which is inconsistent with the rights granted to the parties in
this Note.

26.

Third Parties. Nothing herein expressed or implied is intended or shall be
construed to confer upon or give to any person or entity, other than the parties
to this Note and their respective permitted successor and assigns, any rights or
remedies under or by reason of this Note.

27.

Waiver of Jury Trial. AS A MATERIAL INDUCEMENT FOR THE LENDER TO LOAN TO THE
COMPANY THE MONIES HEREUNDER, THE COMPANY HEREBY WAIVES ANY RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS AGREEMENT AND/OR ANY AND
ALL OF THE OTHER DOCUMENTS ASSOCIATED WITH THIS TRANSACTION.

28.

Entire Agreement. This Note (including any recitals hereto) set forth the entire
understanding of the parties with respect to the subject matter hereof, and
shall not be modified or affected by any offer, proposal, statement or
representation, oral or written, made by or for any party in connection with the
negotiation of the terms hereof, and may be modified only by instruments signed
by all of the parties hereto.







[REMAINDER OF PAGE INTENTIONALY LEFT BLANK]




7




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Promissory Note is executed by the undersigned as of
the date hereof.

 

CORNELL CAPITAL PARTNERS, LP

    

By: Yorkville Advisors, LLC

 

Its: General Partner

    

By: ______________________________

 

Name:

Mark Angelo

 

Its:

Portfolio Manager

       

CORD BLOOD AMERICA, INC.

    

By: _____________________________

 

Name:

 Matthew Schissler

 

Title:

 Chairman and Chief Executive Officer










8




--------------------------------------------------------------------------------






SCHEDULE A

PAYMENT SCHEDULE

                          

Scheduled Payment Due Date

Payment Amount

      

June 27, 2005

25,000.00

      

July 4, 2005

25,000.00

      

July 11, 2005

25,000.00

      

July 18, 2005

50,000.00

      

July 25, 2005

50,000.00

      

August 1, 2005

50,000.00

      

August 8, 2005

50,000.00

      

August 15, 2005

50,000.00

      

August 22, 2005

50,000.00

      

August 29, 2005

50,000.00

      

September 5, 2005

50,000.00

      

September 12, 2005

50,000.00

      

September 19, 2005

50,000.00

      

September 26, 2005

82,452.05

                        







9


